Citation Nr: 9900141	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for herniated nucleus 
pulposus, status post-operative diskectomy at the levels of 
the fourth and fifth lumbar vertebrae (L4-5) and the fifth 
lumbar and first sacral vertebrae (L5-S1), with residual 
sensory radiculopathy, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for degenerative 
arthritis of the feet and ankles, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry,  Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1979.  

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for an ulcer 
disorder, and assigned disability evaluations of 10 percent 
for degenerative arthritis of the knees, 20 percent for 
degenerative arthritis of the feet and ankles, and 20 percent 
for herniated nucleus pulposus, status post-operative 
diskectomy at the levels of the fourth and fifth lumbar 
vertebrae (L4-5) and the fifth lumbar and first sacral 
vertebrae (L5-S1), with residual sensory radiculopathy 
(service-connected back disability).  The issue of 
entitlement to an increased rating for degenerative arthritis 
of the feet and ankles is the subject of the REMAND section.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has current disability from an 
ulcer disorder which he incurred during his active military 
service.  He also contends that his service-connected 
disabilities of the knees and back warrant higher ratings 
than the evaluations currently in effect.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to meet 
his burden of submitting a well-grounded claim of entitlement 
to service connection for an ulcer disorder.  It is the 
further decision of the Board that the preponderance of the 
evidence is against the grant of increased ratings for the 
service-connected disabilities of the left and right knees.  
It is the decision of the Board that the service-connected 
back disability more closely approximates the criteria for a 
40 percent rating.  



FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
has current disability from an ulcer disorder or any medical 
evidence that he had such a disorder during his active 
military service.

2.  The veterans disability from degenerative arthritis of 
the right knee is manifested by knee pain and occasional 
swelling with prolonged walking or standing, without 
recurrent subluxation or lateral instability, and without 
limitation of extension to 15 degrees or limitation of 
flexion to 30 degrees.

3.  The veterans disability from degenerative arthritis of 
the left knee is manifested by knee pain and occasional 
swelling with prolonged walking or standing, without 
recurrent subluxation or lateral instability, and without 
limitation of extension to 15 degrees or limitation of 
flexion to 30 degrees.

4.  The veterans service-connected back disability is 
manifested by recurrent attacks of low back pain, radicular 
pain, loss of sensation in his right leg, and absent ankle 
jerk on the left, without muscle spasm, loss of motor 
strength, or atrophy, which closely approximates severe 
intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an ulcer disorder is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1998).

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1998).

4.  The criteria for a rating of 40 percent, and no higher, 
for the service-connected back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Ulcer Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops peptic ulcer to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veterans claim of entitlement to service connection for an 
ulcer disorder is not well grounded.  Although the RO did not 
specifically state that it denied this claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1995) (deciding that the remedy for 
the Boards deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellants arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-
92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision, and in the 
statement of the case and the supplemental statement of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would make his claim 
well-grounded.

The veteran asserted in a VA Form 9 filed in September 1995 
that during the period from 1976 to 1977 he was taking 
medication for a back injury, which caused stomach ulcers and 
bleeding for which he was treated in an emergency room.  He 
asserted that he currently had to be careful with his diet in 
order to maintain control of the problem.

The service medical records in the claims folder do not show 
that the veteran had complaints, diagnoses, or treatment for 
a peptic ulcer disorder.  At the time of his medical 
examination in September 1979 for a medical evaluation board, 
the veteran denied a history of stomach or intestinal 
trouble.  An examiner reported that the veterans abdomen and 
viscera were clinically normal.  In a narrative summary, the 
examiner noted that the veteran sometimes used Parafon forte 
for back discomfort.

The record contains no records of treatment for peptic ulcer 
disease rendered after the veterans separation from service.  
Nor is there any evidence that the veteran has current 
disability from peptic ulcer disease.  The veteran has 
undergone several VA medical examinations.  None of the 
reports of such examinations indicate that he has current 
disability from peptic ulcer disease.  In April 1994, he 
reported that his appetite was good.  The only medication he 
was taking was a diuretic.  The examiner reported that the 
veteran had no history of peptic ulcer disease.  During the 
most recent VA examinations in May 1997, the veteran did not 
report that he was taking any medication or otherwise 
treating peptic ulcer disease or any other stomach or 
digestive disorder.

The record is devoid of medical evidence that the veteran has 
current disability from an ulcer disorder or of evidence that 
he had such a disorder during his active military service.  
Under such circumstances, the Board concludes that the claim 
of entitlement to service connection for an ulcer disorder is 
not well grounded.

II.  Increased Ratings

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218 (1998).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

A.  Right Knee and Left Knee Disorders

During a VA orthopedic examination in April 1994, the veteran 
told the examiner that he tore some ligaments in his right 
knee during his active service.  On examination, he walked 
very slowly, using a heavy metal cane.  His knees had 
swelling, but no deformity.  There was no subluxation, 
lateral instability, or loose motion.  Range of motion in the 
right knee was from zero degrees of extension to 115 degrees 
of flexion.  Range of motion in the left knee was from zero 
degrees of extension to 120 degrees of flexion.  X-rays of 
the knees showed minimal spurring about the tibial spines.  
There was minimal narrowing about the medial joint space 
compartments on both sides.  The examiner reported a 
diagnosis of degenerative arthritis of both knees.

The veteran was granted service connection for degenerative 
arthritis of both knees by the ROs September 1994 rating 
decision.  The RO awarded a 10 percent rating.  In a June 
1997 rating decision, a separate rating of 10 percent for 
each knee was awarded, effective from the date of receipt of 
the veterans claim in March 1994, on the basis of painful 
and limited motion of each knee.  In evaluating the veterans 
knee disorders, the RO has utilized Diagnostic Codes 5003 and 
5257.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application fore each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under Diagnostic Code 5257, impairment of the knee 
other than ankylosis is rated based on recurrent subluxation 
or lateral instability, and ratings of 10, 20, or 30 percent 
are assigned where such symptoms as slight, moderate, or 
severe, respectively.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1996).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  In Esteban, the 
Court ruled that the veteran, who had residuals of injury to 
the right side of his face, was entitled to separate ratings 
for disfigurement, a painful scar and muscle injury.  Thus, 
as a matter of law, the appellant was entitled to combine his 
10 percent rating for disfigurement under Diagnostic Code 
7800 with an additional 10 percent rating for tender and 
painful scars under Diagnostic Code 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under Diagnostic Code 5325.  The Court found that 
the critical element was that none of the symptomatology for 
any one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.  

In this case, the record contains no indication that the 
veterans knee disorders are manifested by any recurrent 
subluxation or lateral instability.  During the April 1994 VA 
examination, there was no subluxation, lateral instability or 
loose motion in either knee.  During the most recent VA 
examination in May 1997, the veteran complaints were of knee 
pain.  He did not report that his knees were unstable or 
prone to recurrent subluxation.  The examiner did not report 
clinical findings of subluxation or lateral instability.  The 
Board finds that the criteria for a compensable schedular 
rating under Diagnostic Code 5257 for either the right or 
left knee disorder have not been met.

The Board has considered the veterans right and left knee 
disabilities in the context of other diagnostic codes 
pertinent to rating of knee disorders to determine if a 
higher rating is assignable pursuant to such other codes.  
Diagnostic Codes 5260 and 5261 rate knee disability based on 
limitation of flexion and extension of the leg, respectively.  
Under Diagnostic Code 5260, a 10 percent rating is assigned 
when flexion is limited to 45 degrees.  Where flexion is 
limited to 30 degrees, a 20 percent rating is assigned.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is assigned.  Under Diagnostic Code 5261, a 10 percent rating 
is assigned for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is assigned for limitation of 
extension to 15 degrees.  Higher ratings are assigned for 
greater limitation of extension.

In this case, it does not appear that the veteran has 
limitation of motion in either knee which would warrant the 
assignment of a rating higher than 10 percent.  During an 
April 1994 VA examination, both knees had full extension.  
The right knee had flexion to 115 degrees.  The left knee had 
flexion to 120 degrees.  During the most recent VA 
examination in May 1995, range of motion in the right knee 
was somewhat limited by pain.  The veteran was able to extend 
the right knee to five degrees and to flex the knee to 95 
degrees.  His left knee extended to five degrees and flexed 
to 115 degrees.  For assignment of ratings in excess of 10 
percent for either knee, much more limitation of motion in 
extension of flexion would have to been shown.

The veterans knee disorders have been diagnosed as early 
degenerative disease.  Recent X-rays have shown narrowing of 
the lateral femorotibial joint spaces with mild hypertrophic 
spurring about those joint spaces and mild narrowing of the 
patellofemoral joint spaces.  These findings are consistent 
with the veterans complaints of knee pain and swelling with 
prolonged walking or standing.

The Board finds that the veterans right and left knee 
disorders are manifested by knee pain and occasional swelling 
with prolonged walking or standing, without recurrent 
subluxation or lateral instability, and without limitation of 
extension to 15 degrees or limitation of flexion to 30 
degrees.  The Board concludes that the criteria for a 
schedular rating in excess of 10 percent for either knee have 
not been met.

B.  Lumbosacral Spine Disorder

Service medical records show that the veteran was 
hospitalized in August 1979 for an assessment of his low back 
disorder.  He reported that he had been thrown backwards 
against a table, striking his low back, after he received a 
shock from a metal food cart.  He had gradually worsening low 
back pain with conservative treatment.  Ultimately, 
interlaminar exploration showed herniated nucleus pulposus at 
the levels of the intervertebral disc spaces between the 
fourth and fifth lumbar vertebrae (L4-5) and the fifth lumbar 
and first sacral vertebrae (L5-S1).  Diskectomies were 
performed at those levels.  Thereafter, the veteran did well 
for approximately six months but began to have low back pain 
accompanied by right leg pain, while working.  The veteran 
told the examiner that a workup at an Air Force base hospital 
showed decreased nerve conduction velocities in the right 
lower extremity.  On examination, the veteran had full range 
of motion in his lumbar spine, although such motion was 
accompanied by pain in the low back and lower extremities.  
Straight leg raising on the right was positive for low back 
pain at 70 degrees, with complaint of pain radiating down the 
posterior thigh.  Motor examination demonstrated some 
weakness of the plantar flexion muscle group, rated four out 
of five.  Sensation was decreased over the medial side of the 
lower leg and right ankle.  Deep tendon reflexes were absent 
at the left ankle, but otherwise one plus and symmetrical.  
X-rays of the lumbosacral spine showed some collapse of the 
interspace at L4-5.  Voluntary muscle tests confirmed the 
presence of weakness in the L4-5 and L5-S1 innervated muscles 
of the right lower extremity.  The pertinent diagnoses were: 
1) status postoperative herniated nucleus pulposus, L4-5; 2) 
status postoperative herniated nucleus pulposus, L5-S1; 3) 
bilateral S1 radiculopathy; and 4) suspected recurrent lumbar 
disc protrusion at L4-5.

During a VA examination in May 1994, The veteran had 
complaints of pain in the right and left sides of his back, 
with pain in both hips and down both lower extremities, 
particularly the right lower extremity.  He also complained 
of inability to lift, bend, or stand.  He was observed to 
bend mainly in the hips when undressing.  There was a well-
healed surgical scar in the midline of the low back.  There 
was good motor power in the lower extremities.  The examiner 
could not elicit a left Achilles reflex.  There did not 
appear to be any atrophy or weakness in the lower 
extremities.  Plantar responses were flexor.  The veteran had 
diminished sensation along the lateral aspect of the right 
leg, the lower third of the lateral aspect of the left leg, 
and the dorsal aspect of the left foot.  X-rays showed a 
gentle listing of the lumbar spine to the right with the S1 
transitionally lumbarized.  Lateral views showed degenerative 
disc disease at L3 through S1 with vacuum phenomenon at the 
same levels.  Osteophytes were seen anteriorly and there was 
hypolordotic curve.  There was no spondylolisthesis.  The 
examiners diagnosis was status postoperative lumbar disc 
syndrome with residual sensory radiculopathy.

The veteran was granted service connection for herniated 
nucleus pulposus with postoperative diskectomy at L4-5 and 
L5-S1 with residual sensory radiculopathy by the ROs 
September 1994 rating decision.  The disability was rated at 
20 percent effective from the date of receipt of the 
veterans claim.  In evaluating the service-connected back 
disability, the RO utilized Diagnostic Code 5293.  Under that 
diagnostic code, intervertebral disc syndrome is assigned a 
60 percent rating when pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.  It is rated at 40 percent when severe, manifested by 
recurring attacks, with intermittent relief. When moderate, 
manifested by recurring attacks, it is rated 20 percent 
disabling.

Thus, the rating of intervertebral disc syndrome is based on 
the frequency, severity, and duration of attacks of symptoms 
compatible with sciatic neuropathy, and the degree of 
intervening relief from such symptoms.  A review of the 
record confirms that the veteran has some symptoms compatible 
with sciatic neuropathy.  When tested, his left Achilles 
reflex has been absent.  During the May 1997 VA examination, 
he had decreased sensation in the right leg below the knee.  
He reported having radiating pain into his lower extremities 
which was worse on the right.  Range of motion in the lumbar 
spine was limited due to pain.  However, the record contains 
no clinical findings which indicate that the veteran has 
muscle spasms in his back, or loss of motor strength or 
atrophy in his lower extremities.

The frequency of the veterans low back symptoms was 
discussed somewhat during his testimony in August 1997.  He 
indicated that his symptoms were more or less constant with 
little intermittent relief.  His low back pain prevented him 
from sitting longer than an hour at a time.  Movement in his 
low back caused a pulling sensation.  As to the severity of 
his symptoms, the Board notes that the veteran has not 
required hospitalization for low back-related symptoms.  Nor 
does the record contain any indication that he has sought 
frequent treatment for such symptoms.

The Board finds that the veterans disability from herniated 
nucleus pulposus at L4-5 and L5-S1, status postoperative 
diskectomy, is manifested by symptoms of low back pain, 
radicular pain in his lower extremities, loss of sensation in 
his right leg, and absent ankle jerk on the left, but without 
muscle spasm, loss of motor strength, atrophy, or other 
severe or neurologic symptoms.  The severity and frequency of 
these symptoms more closely approximate the criteria for the 
40 percent rating, that is, severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.  See 38 C.F.R. § 4.7.

Other diagnostic codes pertinent to disability from low back 
disorders have been considered.  Under Diagnostic Code 5292, 
ratings of 10, 20, or 40 percent are assigned for slight, 
moderate, or severe limitation of motion of the lumbar spine, 
respectively.  Under Diagnostic Code 5295, a 40 percent 
rating is assigned for lumbosacral strain manifested by 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwaites sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  While the record indicates that the 
veteran has some limitation of motion in his lumbar spine, 
such limitation is not severe.  During the May 1997 VA 
examination, he was able to flex forward to 65 degrees, and 
extend backward to 10 degrees.  Left lateral flexion was 15 
degrees and right lateral flexion was 10 degrees.  He had 
decreased left and right rotation due to pain.  He had pain 
at the extremes of motion.  There were no clinical findings 
of the symptomatology which would warrant assignment of a 40 
percent rating under Diagnostic Code 5295.  The Board 
concludes that the criteria for a higher schedular rating 
have not been met under Diagnostic Codes 5292, 5293, or 5295.

C.  Extraschedular Ratings and Other Considerations

In reaching its decision, to the extent possible, the Board 
has considered the history of the disabilities in question as 
well as the current clinical manifestation and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1998). The Court has held 
that pursuant to 38 C.F.R. § 4.40 the Board must consider and 
discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the veterans service-connected back disability 
includes limitation of motion with pain at the extremes of 
such motion.  The record contains no clinical findings that 
the veterans low back or bilateral knee disorders are also 
manifested by weakness, excess fatigability, instability, or 
incoordination.  The limitation in low back motion due to 
pain has been considered by the Board, which finds that such 
manifestations are adequately compensated by the 40 percent 
rating.  Similarly, the knee disorders, manifested mainly by 
noncompensable limitation in range of motion and pain with 
prolonged walking or standing, are adequately compensated by 
the current ratings of 10 percent for painful, limited motion 
under Diagnostic Code 5003.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The 40 percent rating for the service-connected 
back disability has been assigned on this basis.  Absent 
considerably more limitation of motion, either in extension 
or flexion, or of moderate recurrent subluxation or 
instability, however, the veterans knee disorders do not 
approximate the criteria for the next higher schedular rating 
of 20 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are provided for 
greater degrees of disability of the lumbar spine and knees, 
but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his low back or bilateral knee 
disorders, nor is it shown that the disorders otherwise so 
markedly interfere with his employment as to render 
impractical the application of regular schedular standards.  
For the reasons noted above, the Board concludes that the 
impairments resulting from the service-connected disabilities 
of the back and knees, including the effect of pain on 
function and movement, are adequately compensated by the 
schedular ratings.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection for an ulcer disorder is denied.  

An increased rating for degenerative arthritis of the right 
knee is denied.

An increased rating for degenerative arthritis of the left 
knee is denied.

A disability evaluation of 40 percent, and no higher, is 
granted for the service-connected back disability, subject to 
controlling regulations governing the payment of monetary 
benefits. 

REMAND

The only foot disorder identified in service medical records 
is bilateral metatarsalgia.  However, during the VA joints 
examination in April 1994, the veteran gave a history of in-
service foot surgeries on both feet to correct claw toe.  X-
rays of his feet showed minimal narrowing of the distal 
interphalangeal joints of the toes.  X-rays of the ankles 
showed bilateral plantar calcaneal spurring and minimal 
hypertrophic bone formation about the lateral malleolus of 
the left ankle.  There was also minimal spurring about the 
tarsal bones of both feet.  Another VA examination report 
addressed his feet exclusively.  The examiner reported that 
the veterans standing foot posture was normal except for 
moderate claw toes of the second through fifth toes 
bilaterally.  When walking, the veteran was observed to 
waddle slowly and clumsily.  He was not able to squat.  
He could not supinate or pronate either foot.  He could not 
rise on his toes or heels.  His foot function, according to 
the examiner, was moderately impaired.  During the May 1997 
VA examination, the veteran told the examiner he had 
fractured his right foot while playing basketball in service.  
The examiner noted surgical scars on his feet from a muscle 
release procedure.  X-rays of the right foot showed a large 
spur arising from the posterior inferior aspect of the 
calcaneus.  Also identified was an old fracture and the base 
of the fifth metatarsal with nonunion.  X-rays of the left 
foot showed a large posterior calcaneal spur.  X-rays of the 
left ankle showed a probable old avulsion fracture of the 
distal fibula with nonunion.  X-rays of the right ankle were 
normal.  An examiner noted that the veteran had limitation in 
range of motion in the right ankle.  According to the 
examiner range of motion in the left ankle included 90 
degrees of flexion and 30 degrees of extension.

The RO granted service connection for degenerative 
arthritis ankle and feet in its September 1994 rating 
decision and awarded a single rating of 20 percent utilizing 
Diagnostic Codes 5003 and 5271.  The rating Board noted that 
the veteran had marked limitation of motion in his ankles.  
Under Diagnostic Code 5003, however, a single rating of 20 
percent is assigned in the absence of limitation of motion, 
but when there is x-ray evidence of involvement of 2 or more 
major joints or minor joint groups with occasional 
incapacitating exacerbations.  When there is limitation of 
motion of the involved joints, a separate rating of at least 
10 percent is to be assigned for each major joint or group of 
minor joints affected by limitation of motion due to 
degenerative arthritis.  Furthermore, it is not possible to 
determine the degree of limitation of motion in the veterans 
ankles from the findings recorded in the report of the most 
recent VA examination.  Finally, it appears from the VA 
examination reports that the veteran may have separate 
disabilities from residuals of claw feet which may justify 
separate ratings.

The Board concludes that a remand is necessary for re-
examination of the veterans feet and ankles and 
readjudication of his claims for increased rating for foot 
and ankle disabilities.  Pursuant to this remand, the RO will 
be scheduling a VA examination.  The veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the claim, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

The case is remanded to the RO for the following actions: 

1.  The veteran should be afforded a VA 
examination to identify and evaluate his 
service-connected disability from 
arthritis of the feet and ankles.  The 
claims folder should be made available 
and should be reviewed by the examiner.  
All appropriated tests should be 
conducted.  The examiner should report 
the ranges of motion in the veterans 
ankles in accordance with the ranges 
provided in 38 C.F.R. § 4.71a 
(1998)(dorsiflexion from zero to 20 
degrees and plantar flexion from zero to 
45 degrees).  The examiner should fully 
and specifically describe the separate 
functional disabilities attributed to all 
disorders identified.  The examiner 
should comment on whether the veteran has 
arthritis in the interphalangeal, 
metatarsal, or tarsal joint, as well as 
in the ankle joints.  If present, loss of 
motion or functional loss due to pain, 
loose motion, instability, weakness, 
excess fatigability; or incoordination 
should be described.

2.  Thereafter, the RO should again 
review the claims folder and readjudicate 
the disability evaluation of the service-
connected disability of the feet and 
ankles. 

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be provided to 
the veteran and his representative, who 
should be afforded a reasonable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
